       Case 1:18-cv-04805-NRB Document 71 Filed 09/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X

GIOVANNI RODRIGUEZ (a/k/a King Karrot),

                   Plaintiff,                       MEMORANDUM AND ORDER

            - against -                             18 Civ. 4805 (NRB)

THE CITY OF NEW YORK et al.,

                   Defendants.

---------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      The Court has reviewed the parties’ letters of September 1,

2020, September 4, 2020, and September 16, 2020.         See ECF Nos. 66-

68.   Because    defendants     ascertained   the   identities     of     the

individuals     plaintiff   sought,   plaintiff’s   request   to   move    to

compel discovery is now moot. See ECF No. 66.

      The Court is supportive of parties resolving disputes among

themselves. Nevertheless, it bears noting that before receiving

defendants’ letter of September 16, 2020, ECF No. 68, the Court

drafted an order that would have converted plaintiff’s letter, ECF

No. 66, into a motion and denied it as meritless. In this two-

year-old case in which the Court has been consistently engaged, a

simple letter informing the Court of the issue would have sufficed.

Moreover, in the circumstances, the suggestion that sanctions were

appropriate was wholly misplaced.
         Case 1:18-cv-04805-NRB Document 71 Filed 09/21/20 Page 2 of 2



     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 66.

             SO ORDERED.




Dated:       New York, New York
             September 21, 2020


                                          ___________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
